DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The claim discloses the step of “providing the failure detection system…”, “establishing a predetermined setpoint…”, and “comparing the signature output of the energy network to the predetermined setpoint…”. Claim 1 discloses that the signature output is the overall output signal of the failure detection system. For examination purposes, the failure detection system is used to provide the signature output and with this output signal, comparing to the predetermined set point. It is unclear if the establishing and comparing step are achieved mentally or by a machine. Para [0064] of the original specification discloses that the data of the signature output is send to a cloud. In order words, for examination purposes, the step of “comparing” is achieved out of the failure detection system. Clarification and amendment are kindly requested.
Claims 15 – 17 are also rejected for depending on claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 14, the claim fails to contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “comparing the signature output of the energy network to the predetermined setpoint of the energy network”. The limitation of comparing the signature output falls within the enumerated grouping of mental processes of concepts performed in the human mind (including an observation, evaluation, judgment and or opinion), which can be illustrated from the relevant portion of the spec regarding para [0063] in which the output is the result of the mathematical calculations as presented in para [0050] to [0062]. Also, it should be noted that the step of "establishing a predetermined setpoint can be performed by the user as a mental process decision during the procedure and denotes a live action and not pre-stored data, thus this step can be accomplished visually/mentally on the fly. The formula does not have to be in the claim to have the limitation directed to an abstract concept.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “the failure detection system of claim 1”.  Note that the steps of establishing and comparing are not linked to providing the failure detection system since it is interpreted to be used as a mere data gathering from the failure detection system for the purpose of comparing and does not limit the structure of the system which is used to achieve the step of comparison. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 14 is ineligible under 35 USC 101.
Dependent Claims(s) 15 – 17, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 15, the predetermined setpoint of the energy network is an amount of RF noise is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 16, the predetermined setpoint of the energy network is a presence of partial discharge is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 17, the predetermined setpoint of the energy network is an amount of partial discharge is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Karin et al. (US 2020/0209301 A1; hereinafter Karin).
Regarding Claim 18, Karin discloses an envelope detector (Fig. 10, item 1310) for determining partial discharge content from an energy network (para [0003]; a PD event of an electrical system), the envelope detector (Fig. 10, item 1310) comprising 

    PNG
    media_image1.png
    417
    655
    media_image1.png
    Greyscale

a diode (Fig. 10, item 1312), a capacitor (Fig. 10, item 1321), and a resistor (Fig. 10, item 1322), wherein the envelope detector (Fig. 10, item 1310) detects high frequency radio frequency (RF) emissions from the energy network (para [0028]; each PD event produces a high frequency electrical signal that can be sensed and para [0060]; used to avoid picking up environmental background noise, such as radio frequency signals).
Regarding Claim 19, Karin discloses the envelope detector of claim 18, the envelope detector (Fig. 10, item 1310) consisting essentially of the diode (Fig. 10, item 1312), the capacitor (Fig. 10, item 1321), and the resistor (Fig. 10, item 1322).
Regarding Claim 20, Karin discloses the envelope detector of claim 18, the envelope detector (Fig. 10, item 1310) consisting of the diode (Fig. 10, item 1312), the capacitor (Fig. 10, item 1321), and the resistor (Fig. 10, item 1322).

Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “an optional algorithm implementation system receiving the demodulated envelope signal, where the optional algorithm implementation system processes the demodulated envelope signal by one or more of a Fast Fourier transform (FFT) trigger system and a phase-locked loop (PLL) trigger system; and a signature output that is the overall output signal of the failure detection system, wherein the signature output is adapted to indicate whether the energy network is experiencing partial discharge” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 13, the claims are allowed as they further limit allowed claim 1.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 14. Therefore, no prior art rejection for claim 14 is presented in this action. However, Claims 14 – 17 are rejected under 35 U.S.C. 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. (US 7,554,335 B2) discloses testing system for testing a circuit in an integrated circuit, the system comprising; a test sensor embedded on an integrated circuit chip with a circuit under test on the integrated circuit chip, wherein the test sensor comprises an envelope detector circuit operative to detect a time-varying envelope signal inputted to the test sensor from an output of the circuit under test, the envelope detector comprising: a diode, at least one resistor, and a capacitor; a source of an optimized stimulus operative to apply the optimized stimulus to the circuit under test, wherein the optimized stimulus is a radio frequency (RF) signal with a time-varying envelope ( see claim 19).
Wuidart et al. (US 6,650,226 B1) suggests wherein the envelope detector includes a capacitor for storing the measured voltage, a resistor that discharges the capacitor when the measured voltage decreases, and a diode that rectifies the voltage at the node (see claim 10).
Mineyama et al. (US 2012/0139632 A1) teaches the first envelope detector includes a first diode coupled at an anode to the first or the second differential output signal terminal, a first resistor coupled between a first cathode of the first diode and the reference potential node, a second resistor coupled at one end to the first cathode of the first diode, a third capacitor coupled between the other end of the second resistor and the reference potential node, and a third resistor coupled between the other end of the second resistor and the first or the second variable capacitor (see claim 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        11/19/2022